Case 1:21-mj-00369-RMM Document5 Filed 04/15/21 Page 1 of1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

for the
District of Columbia
United States of America
¥ } Case: 1:21-mj-00369
Nicholas Languerand ) _ Assigned To : Meriweather, Robin M.

) Assign. Date : 4/12/2021
) | Description: Complaint w/ Arrest Warrant

ss )

Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Nicholas Languerand __ ‘

who is accused of an offense or violation based on the following document filed with the court:

1 Indictment © Superseding Indictment © Information © Superseding Information {Complaint
© Probation Violation Petition © Supervised Release Violation Petition OViolation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. §§ 111(a)(1) and (b) - Assaulting, Resisting, or Impeding an Officer Using a Dangerous Weapon;

18 U.S.C. § 231(a)(3) and §2 - Civil Disorders (Aiding and Abetting);

18 U.S.C. § 641 and §2 - Theft of Government Property (Aiding and Abetting);

18 U.S.C. §§ 1752(a)(1), (2) and (4) and b(1)(A) - Knowingly Entering or Remaining in any Restricted Building or Grounds
Without Lawful Authority Using a Dangerous Weapon;

40 U.S.C. §§ 5104(e)(2)(D) and (G) - Violent Entry and Disorderly Conduct on Capitol Grounds.
2021.04.12

Date: 04/12/2021 mw ~fi— 47.99.04 -04'00'

Issuing officer's signature

City and state: Washington, D.C. Robin M. Meriweather, U.S. Magistrate Judge

Printed name and title

 

 

Return
This ay Z ai n (date) ‘Lhalaeg | / and the person was arrested on (date) GY bélai
at (city and state) -{ E ‘wie < 17 E OYULh v0], SOL

 

vue: Heol Nththyn Ligh?

‘ sree oe 7 icer’s signature

mile Lyd bo [FEL TAK hile

4 namd and title

 

 

 
